Exhibit 4.(b)(4) Polca Cash Pooling Agreement THIS AGREEMENT (the “Agreement”) is entered into BETWEEN Polca, a Belgian limited company with its registered office at 5 Place du Champ de Mars, Brussels, Belgium, registered with the Brussels register of legal entities under number 0833.312.286, represented by Guillaume Humbert, Director, and Irène Florescu, Director(“Polca”); and the Participating Companies which have signed the act of accession to this Agreement (Polca and the Participating Companies are hereinafter collectively referred to as the “Parties” and individually as a “ Party”). WHEREAS: (A) All Participating Companies which have acceded to and which will accede to this Agreement form a coherent group of legal and economic entities belonging to the Casino Group, as this term is defined in Article1 of this Agreement. (B) In order to ensure, for each of the Participating Companies, the optimal management of its cash shortfalls or surpluses, certain Participating Companies implemented prior to the signing date of this Agreement a system to centralise or pool their currency cash flows and entrusted the management thereof to Casino, Guichard-Perrachon, Casino Finance or Polca, as the case may be, as pool leader. (C) Polca and the Participating Companies agreed moreover before today, by mutual agreement duly approved by their respective competent bodies, that this pooling system is significantly beneficial for each of them, in particular due to the flexibility of the system and the fact that the conditions determining the return on cash flows generated by the system are the market conditions for equivalent transactions. (D) That being said, the Parties wish to determine their respective rights and obligations arising from the pooling system which forms the object of this Agreement. (E) To facilitate the implementation and ensure the smooth functioning of the proposed cash pooling arrangement, Polca contacted Société Générale (hereinafter “the Bank”) for the purpose of managing the totality of cash flows generated by the pooling arrangement, an assignment which the Bank accepted at the terms set out in the Sogecash International Sweeping and Sogecash International Pooling Agreements, copies of which are appended hereto as Annexes 1 and 2. (F) Moreover, Polca is entrusted with acting as the (i)central holder of cash flows effected by all Participating Companies and is (ii)responsible for the execution of orders relating to Investments, as defined below. 2 NOW, THEREFORE,IT IS AGREED AS FOLLOWS: 1.
